Exhibit 10.48

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (hereinafter referred to as the
“Agreement”) is made and entered into by and between Arthur P. Bedrosian (as
used herein, “Executive” includes Arthur P. Bedrosian and his legal
representatives, agents, heirs, executors, administrators, successors and
assigns), and Lannett Company, Inc., its divisions, parents, subsidiaries,
affiliates or related companies, its and their past, present and future
officers, directors, shareholders, trustees, partners, insurers, attorneys,
legal representatives, employees and agents and all of its and their respective
heirs, executors, administrators, successors and assigns and benefit plans
(hereinafter, “Company”), for the following purpose and with reference to the
following facts:

 

WHEREAS, Executive was employed by Company as its Chief Executive Officer
(“CEO”);

 

WHEREAS, the parties entered into a Second Amended and Restated Employment
Agreement, as amended, on December 31, 2012 (the “Employment Agreement”);

 

WHEREAS, as set forth in the Second Amended and Restated Employment Agreement of
Arthur P. Bedrosian, as amended, Company went through a process of succession
planning whereby it sought a new CEO, and Executive agreed to step down from his
position concurrent with the hiring of a new CEO for Company;

 

WHEREAS, the parties agree that pursuant to the Employment Agreement, Executive
must execute a release of all claims in exchange for the severance set forth
herein;

 

WHEREAS, the parties contemplate that the future relationship between Executive
and Company shall be memorialized in a mutually acceptable, separate, written
agreement following the Termination Date;

 

--------------------------------------------------------------------------------


 

WHEREAS, in exchange for Executive’s execution of the Releases set forth below,
and subject to the conditions set forth herein, Company wishes to extend to
Executive the severance set forth below;

 

NOW THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, and intending to be legally bound hereby,
the undersigned agree as follows:

 

1.                                      Effective Date of Agreement:  This
Agreement shall only become effective and enforceable once it is signed by both
parties hereto on or after December 31, 2017; and Executive does not revoke the
Agreement within the seven-day revocation period set forth in Paragraph
5(f) below (the “Effective Date”).

 

2.                                      Termination Date:  Executive’s
separation from Company shall be effective December 31, 2017 (the “Termination
Date”).

 

3.                                      Separation Payments and Benefits: 
Company hereby extends the following payments and benefits to Executive in
exchange for Executive’s execution of the Releases set forth in Paragraphs 4 and
5 below.  The parties agree that Executive must execute this Agreement on or
after December 31, 2017, and prior to receiving the payments and benefits set
forth in Paragraphs 3(a) through 3(e) below (which payments and benefits shall
be paid and/or provided, as applicable, only once the seven-day revocation
period following Executive’s execution of this Agreement has expired, within the
timeframes set forth below):

 

(a)                                 Lannett shall pay Executive a gross payment
of Two Million Two Hundred Five Thousand Dollars and Zero Cents ($2,205,000.00)
(the “Severance Payment”), which is equivalent to thirty-six (36) months of his
final annual base salary (i.e. $735,000.00), net of applicable payroll
deductions.  Pursuant to Section 409A of the Internal Revenue Code of

 

2

--------------------------------------------------------------------------------


 

1986 (“Section 409A”) and pursuant to the Employment Agreement, the Severance
Payment shall be paid in equal monthly installments over a twelve (12) month
period commencing on the ninetieth (90th) day following the Termination
Date—i.e. on March 31, 2018—with the installments otherwise due on or before
June 30, 2018 to be paid on July 1, 2018, and all remaining installments to be
paid in equal monthly amounts prior to March 31, 2019.  Executive understands
that Form(s) W-2 will be issued to him for the Severance Payment received under
this Paragraph 3(a).  Company shall escrow the Severance Payments in an escrow
account (the “Escrow Account”) established by Company’s counsel or another third
party acting as escrow agent promptly after the Effective Date until such funds
are paid to Executive;

 

(b)                                 Should Executive elect continuation coverage
for medical, dental and/or vision coverage, as applicable, pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), Company shall
reimburse Executive for any premiums for COBRA coverage and/or Medicare Part B
and supplemental insurance of his choice at the same level in which Executive
participated in Company’s insurance plans under his Employment Agreement for the
eighteen (18) month period following the Termination Date;

 

(c)                                  All outstanding Company stock options and
restricted stock awards awarded to Executive prior to the Termination Date will
be one hundred percent (100%) vested as of the Termination Date, provided that
all other terms and conditions with respect to such stock options, including the
requirement to exercise any outstanding options within a 90 day period after the
termination of employment, shall remain in full force and effect;

 

(d)                                 Company agrees to pay Executive a pro-rated
annual cash bonus for the current fiscal year in the amount of Three Hundred
Sixty-Seven Thousand Five Hundred Dollars ($367,500.00) (the “Bonus Payment”),
which is based upon the number of days

 

3

--------------------------------------------------------------------------------


 

Executive was employed by Company in fiscal year 2018 through December 31, 2017
and calculated as if all targets and goals are achieved subject to any
applicable cap on cash payments.  Pursuant to Section 409A and pursuant to the
Employment Agreement, the Bonus Payment shall be paid in equal monthly
installments over a twelve (12) month period commencing on the ninetieth (90th)
day following the Termination Date—i.e. on March 31, 2018—with the installments
otherwise due on or before June 30, 2018 to be paid on July 1, 2018, and all
remaining installments to be paid in equal monthly amounts prior to March 31,
2019.  Executive understands that Form(s) W-2 will be issued to him for the
Bonus Payment received under this Paragraph 3(d).  Company shall escrow the
Bonus Payment in the Escrow Account;

 

(e)                                  Company agrees to pay Executive for his
accrued, but unused, paid time off and automobile allowance as of the
Termination Date within thirty days of his execution of this Agreement without
revoking same;

 

(f)                                   Executive acknowledges and agrees that the
payments and benefits set forth in Paragraphs 3(a) through 3(e) above constitute
payment in full for the severance benefits provided for in the Employment
Agreement (for which Executive must execute a release of all claims), and
constitute consideration for the Releases set forth in Paragraphs 4 and 5 of
this Agreement, which collectively release (inter alia) any entitlement he may
otherwise have had to receive: his base salary at the final annualized rate of
$735,000.00 for a period of thirty-six (36) months following the Termination
Date; any bonus monies for which Executive may have been eligible pursuant to
Company’s Executive Compensation Program, or any other discretionary or other
bonus plans, had he remained employed with Company following the Termination
Date; all outstanding stock options, restricted shares, and other similar awards
issued to Executive

 

4

--------------------------------------------------------------------------------


 

pursuant to the Lannett 2006 and 2011 Long-Term Incentive Plans or any other
option, equity or incentive plan, whether vested or unvested (collectively,
“Equity Awards”); premiums for continuation of health, dental and/or vision
insurance benefits for Executive for an eighteen (18) month period; and all
unused, but accrued, paid time off.  Executive further acknowledges and agrees
that Company shall have no further obligation to pay him any monies in
connection with his employment with Company except as set forth in Paragraphs
3(a) through (e) above.  In addition, Executive acknowledges and agrees that all
outstanding Company stock options (except as vested and exercised pursuant to
Paragraph 3(c) above) and restricted shares (except as set forth in Paragraph
3(c) above) issued to Executive pursuant to any Equity Awards will be cancelled.

 

4.                                      Release:  In exchange for the payments
and other consideration provided for in this Agreement, Executive hereby fully,
forever, irrevocably and unconditionally releases, remises, settles and
completely and finally discharges any and all claims and rights, known or
unknown, which he had, now has, or hereafter may have against Company and any of
its benefit plans, or their respective predecessors, successors and assigns (as
well as their respective past or present trustees, officers, directors, agents,
representatives or employees and their respective successors and assigns, heirs,
executors, and personal or legal representatives) (“Released Parties”), based on
any act, event, or omission occurring before the execution of this Agreement,
including but not limited to, any events related to, arising out of or in
connection with Executive’s employment with Company, his separation from
employment, and/or his status as a shareholder and/or officer of Company through
the Termination Date.  Executive specifically waives, releases and gives up any
and all claims arising from or relating to his employment and separation from
Company based on any act, event, or omission occurring before the execution of

 

5

--------------------------------------------------------------------------------


 

this Agreement, including but not limited to any claim which could be asserted
now or in the future under (a) the common law, including but not limited to
theories of breach of express or implied contract or duty, tort, defamation, or
violation of public policy; (b) any policies, practices, or procedures of
Company; (c) any federal, state and/or local statute or regulations, including
but not limited to: the Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. § 1001 et seq.; the Americans with Disabilities Act, 42
U.S.C. § 12101, et seq.; Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000 (e), et seq.; the Equal Pay Act, 29 U.S.C. § 206 (d), et seq.; the Family
and Medical Leave Act, 29 U.S.C. § 2601, et seq.; and/or the Pennsylvania Human
Relations Act, as amended, 43 P.S. § 951 et seq.; (d) any contract of
employment, express or implied, including, but not limited to, the Employment
Agreement, including, but not limited to, any claim of breach of the Employment
Agreement; (e) any provision of the Constitution or laws of the United States,
the Commonwealth of Pennsylvania, or any other state, or the City of
Philadelphia; (f) any and all claims related to Executive’s status as a
shareholder and/or director of Company; (g) any and all claims or actions for
attorneys’ fees; and (h) any provision of any other law, common or statutory, of
the United States, Pennsylvania, or any other state.  Nothing in this Agreement
infringes on Executive’s ability to testify, assist or participate in an
investigation, hearing or proceeding conducted by or to file a charge or
complaint of discrimination with the U.S. Equal Employment Opportunity
Commission or comparable state or local agencies.  Executive agrees that should
any class or collective action lawsuit in which he may be a participant be
brought against the Company or the Released Parties, he will not act in any
representative capacity in any way.  Executive also agrees that if any action is
pursued on his behalf or in his name by any governmental agency or otherwise, he
foregoes, releases and will not seek any claims to personal injunctive relief or
remuneration or

 

6

--------------------------------------------------------------------------------


 

monetary payment from the Company or any Released Party in connection with any
such matter.  Executive also acknowledges that as of the date of this Agreement
he has not been denied any leave or benefit requested and has received
appropriate pay by Company for all hours worked.

 

5.                                      Release of Age Discrimination Claims
under the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act.  Executive acknowledges and agrees that he is waiving any claims
against the Released Parties under the Age Discrimination in Employment Act and
the Older Workers Benefit Protection Act, and that:

 

(a)                                 he is receiving consideration which is in
addition to anything of value to which he otherwise would have been entitled;

 

(b)                                 he fully understands the terms of this
Agreement, and that he enters into it voluntarily without any coercion on the
part of any person or entity;

 

(c)                                  he was given adequate time to consider this
Agreement and all implications thereof and to freely and fully consult with and
seek the advice of whomever he deemed appropriate and has done so;

 

(d)                                 he was advised in writing to consult an
attorney before signing this Agreement;

 

(e)                                  he was advised that he had twenty-one (21)
calendar days within which to consider this Agreement before signing it; and

 

(f)                                   he has seven (7) calendar days after
executing this Agreement within which to revoke this Agreement.  If the seventh
day is a weekend or national holiday, Executive has until the next business day
to revoke.  If Executive elects to revoke this Agreement, Executive agrees to
notify Samuel Israel, Esquire, VP Chief Legal Officer, at Lannett Company, Inc.,
13200 Townsend Road, Philadelphia, PA 19154, in writing, sent by Certified Mail
or

 

7

--------------------------------------------------------------------------------


 

electronic mail, of his revocation.  Any determination of whether Executive’s
revocation was timely shall be determined by the date of actual receipt by
Samuel Israel, Esquire.

 

6.                                      Cooperation:  Executive agrees to make
himself available and to cooperate in any reasonable manner in providing
assistance to Company and its internal and external auditors and counsel after
the Termination Date, as follows: (1) in connection with the resolution of any
and all investigations, litigations, subpoenas, charges and arbitrations,
whether currently pending or initiated or issued following the Termination Date;
and (2) in preparing Company’s annual audit and regulatory filings which cover,
in whole or in part, any period on or prior to the Termination Date, including
but not limited to Form 10-Qs and Form 10-Ks.  It is agreed and understood by
Company and Executive that, although such cooperation and assistance shall not
unreasonably interfere with any subsequent employment obtained by Executive,
Company shall reimburse Executive for any reasonable expenses incurred by
Executive in connection with providing such cooperation and assistance but shall
have no obligation to otherwise compensate Executive for said time other than as
set forth in this Agreement, it being understood that any time spent by
Executive in providing such cooperation and assistance shall be credited against
any hour requirements pursuant to any consulting arrangement entered into
between Executive and Company.

 

7.                                      Employment Agreement.  The following
provisions of the Employment Agreement, which otherwise terminates as of the
Termination Date, shall remain in full force and effect (as amended, as
applicable, by this Paragraph):

 

(a)                                 “Confidential Information.  During
Executive’s employment with Company and at all times after the termination of
such employment, regardless of the reason for such termination, Executive shall
hold all Confidential Information relating to Company in strict

 

8

--------------------------------------------------------------------------------


 

confidence and in trust for Company and shall not disclose or otherwise
communicate, provide or reveal in any manner whatsoever any of the Confidential
Information without the prior written consent of Company.  ‘Confidential
Information’ includes, without limitation, financial information, related trade
secrets (including, without limitation, Company’s business plan, methods and/or
practices) and other proprietary business information of Company which may
include, without limitation, market studies, customer and client lists, referral
lists and other items relative to the business of Company.  ‘Confidential
Information’ shall not include information which is or becomes in the public
domain through no action by Executive or information which is generally
disclosed by Company to third parties without restrictions on such third
parties.”  Following the Termination Date, when so instructed by Company,
Executive shall return to Company any and all originals and copies of the
Confidential Information in whatever medium provided to Executive.  Executive
further agrees that after the Termination Date he will not purport to contact
any third parties on behalf of Company (concerning the Confidential Information
or otherwise) without the prior approval of Company’s Chief Executive Officer.

 

(b)                                 “Solicitation of Customers.  During his
employment with Company and for a period of thirty-six (36) months after the
termination of Executive’s employment, regardless of the reason for the
termination (the “Non-Competition Period”), Executive shall not, whether
directly or indirectly, for his own benefit or for the benefit of any other
person or entity, or as a partner, stockholder, member, manager, officer,
director, proprietor, employee, consultant, representative, agent of any entity
other than Company, solicit, directly or indirectly, any customer of Company, or
induce any customer of Company to terminate any association with Company, in
connection with those certain products being offered for sale by Company or in
its research and development pipeline on the date of termination of Executive’s
employment

 

9

--------------------------------------------------------------------------------


 

(the “Restricted Products”) or otherwise attempt to provide services to any
customer of Company in connection with the Restricted Products.  Executive shall
prevent such solicitation to the extent he has authority to prevent same and
otherwise shall not interfere with the relationship between Company and its
customers.  This provision shall not be interpreted to prohibit, prevent or
otherwise impair Executive’s ability and right to seek and obtain employment
from a  competitor of Company, even if said competitor is currently selling
products to Company’s customers that are the same as Company products.  While
Executive shall be unrestricted in seeking to sell products to Company’s
customers that are different than Company’s products, it is the intent of this
Section to preclude Executive from having said competitor replace Company as a
supplier of a product or otherwise take existing sales from Company for the
period in question.”

 

(c)                                  “Solicitation of Executives and Others. 
During his employment with Company and during the Non-Competition Period,
Executive shall not, whether directly or indirectly, for his own benefit or for
the benefit of any other person or entity, or as a partner, stockholder, member,
manager, officer, director, proprietor, employee, consultant, representative,
agent of any entity other than Company, solicit, for purposes of employment or
association, any Executive or agent of Company (‘Solicited Person’), or induce
any Solicited Person to terminate such employment or association for purposes of
becoming employed or associated elsewhere, or hire or otherwise engage any
Solicited Person as an Executive or agent of an entity with whom Executive may
be affiliated or permit such, or otherwise interfere with the relationship
between Company and its employees and agents.  For purposes of this Agreement,
an employee or agent of Company shall mean an individual employed or retained by

 

10

--------------------------------------------------------------------------------


 

Company during the Term and/or who terminates such association with Company
within a period of six (6) months after the termination of Executive’s
employment with Company.”

 

(d)                                 “Non-Competition.  Without the written
consent of the Board of Directors of Company, during his employment with Company
and during the Non-Competition Period, Executive shall not directly or
indirectly, as an officer, director, shareholder, member, partner, joint
venturer, executive, independent contractor, consultant, or in any other
capacity:

 

(1)                                 Engage, own or have any interest in;

 

(2)                                 Manage, operate, join, participate in,
accept employment with, render advice to, or become interested in or be
connected with;

 

(3)                                 Furnish consultation or advice to; or

 

(4)                                 Permit his name to be used in connection
with;

 

Any person or entity engaged in a business in the United States or Canada which
is engaged in the manufacture, distribution or sale of the Restricted Products. 
Notwithstanding the foregoing, holding one percent (1%) or less of an interest
in the equity, stock options or debt of any publicly traded company shall not be
considered a violation of this [provision],” and Executive may obtain employment
with a competitor of Company provided Executive is screened from and has no
involvement with that competitor’s development, manufacture, distribution or
sale of any Restricted Product.

 

(e)                                  “Disclosure and Ownership of Work Product
and Information.

 

(1)                                 Executive agrees to disclose promptly to
Company all ideas, inventions (whether patentable or not), improvements,
copyrightable works of original authorship (including but not limited to
computer programs, compilations of information, generation of data, graphic
works, audio-visual materials, technical reports and the like), trademarks,
know-how, trade secrets, processes and other intellectual property, developed or

 

11

--------------------------------------------------------------------------------


 

discovered by Executive in the course of his employment by Company relating to
the business of Company, or to the prospective business of Company, or which
utilizes Company’s information or staff services (collectively, “Work Product”).

 

(2)                                 Work Product created by Executive within the
scope of Executive’s employment, on Company time, or using Company resources
(including but not limited to facilities, staff, information, time and funding),
belongs to Company and is not owned by Executive individually.  Executive agrees
that all works of original authorship created during his employment are ‘works
made for hire’ as that term is used in connection with the U.S. Copyright Act. 
To the extent that, by operation of law, Executive retains any intellectual
property rights in any Work Product, Executive hereby assigns to Company all
right, title and interest in all such Work Product, including copyrights,
patents, trade secrets, trademarks and know-how.

 

(3)                                 Executive agrees to cooperate with Company,
at Company’s expense, in the protection of Company’s information and the
securing of Company’s proprietary rights, including signing any documents
necessary to secure such rights, whether during or after [Executive’s]
employment with Company, and regardless of the fact of any employment with a new
company.”

 

(f)                                   “Enforcement of Agreement; Injunctive
Relief; Attorneys’ Fees and Expenses.  Executive acknowledges that violation of
this Agreement will cause immediate and irreparable damage to Company, entitling
it to injunctive relief.  Executive specifically consents to the issuance of
temporary, preliminary, and permanent injunctive relief to enforce the terms of
this Agreement.  In addition to injunctive relief, Company is entitled to all
money damages available under the law.  If Executive violates this Agreement, in
addition to all other remedies

 

12

--------------------------------------------------------------------------------


 

available to Company at law, in equity, and under contract, Executive agrees
that Executive is obligated to pay all Company’s costs of enforcement of this
Agreement, including attorneys’ fees and expenses.”

 

(g)                                  “Indemnification.  To the fullest extent
permitted by applicable law, subject to applicable limitations, including those
imposed by the Dodd-Frank Wall Street Reform and Protection Act and the
regulations promulgated thereunder, Company shall indemnify, defend, and hold
harmless Executive from and against any and all claims, demands, actions, causes
of action, liabilities, losses, judgments, fines, costs and expenses (including
reasonable attorneys’ fees and settlement expenses) arising from or relating to
his service or status as an officer, director, employee, agent or
representative of Company or any affiliate of Company or in any other capacity
in which Executive serves or has served at the request of, or for the benefit
of, Company or its affiliates.  Company’s obligations under this Section shall
be in addition to, and not in derogation of, any rights Executive may have
against Company to indemnification or advancement of expenses, whether by
statute, contract, [by-laws] or otherwise.”

 

8.                                      Reimbursement:  Within thirty days of
the Termination Date, Executive shall submit to the Company for reimbursement,
and shall subsequently be reimbursed by Company pursuant to its usual practices
for, the reasonable and necessary expenses incurred by him in the performance of
his duties as CEO and that he was asked thereafter to perform on behalf of
Company prior to the execution by Company and Pharmaceutical Ventures Ltd. of
the Consulting Agreement.

 

9.                                      Non-Disparagement:  Executive agrees not
to defame or disparage Company, or any of its products, services, policies,
practices, finances, financial conditions, capabilities or other aspect of any
of its businesses, in any medium to any person or entity without limitation in

 

13

--------------------------------------------------------------------------------


 

time.  Notwithstanding this provision, Executive may confer in confidence with
his legal representatives and make truthful statements in legal proceedings,
depositions or as otherwise  required by law.

 

10.                               Complete Bar:  Except as provided herein,
Executive agrees that the parties released above in Paragraphs 4 and 5 may plead
this Agreement as a complete bar to any action or suit before any court or
administrative body with respect to any claim released herein.

 

11.                               Binding Effect:  This Agreement shall be
binding upon and shall inure to the benefit of Company and its successors and
assigns, including any successor via merger or consolidation.  This Agreement
shall be binding upon and inure to the benefit of Executive, his heirs and
personal representatives.  This Agreement is not assignable by Executive.

 

12.                               Entire Agreement:  This Agreement, including
those provisions of the Employment Agreement recited in Paragraph 7 above that
shall remain in full force and effect, contains the entire agreement among the
parties, and may be modified only in a written document executed in the same
manner as this Agreement, and no agreements, representations, or statements of
any party not contained herein shall be binding on such party, except as set
forth above.  Notwithstanding the foregoing, the Confidentiality Agreement
executed by Executive on January 8, 2002 shall also remain in full force and
effect.

 

13.                               Enforcement:  Any party shall have the right
specifically to enforce this Agreement, except for provisions which subsequently
may be held invalid or unenforceable, and/or obtain money damages for its
breach, including reasonable attorneys’ fees.

 

14.                               Full Knowledge:  Executive warrants,
represents and agrees that in executing this Agreement, he does so with full
knowledge of any and all rights which he may have with respect to the Released
Parties.

 

14

--------------------------------------------------------------------------------


 

15.                               No Reliance:  Executive further states that he
is not relying and has not relied on any representation or statement made by the
Released Parties, or any of them, with respect to Executive’s rights or asserted
rights.

 

16.                               Advice of Counsel:  Executive represents that
he has had the opportunity to avail himself of the advice of counsel prior to
signing this Agreement and is satisfied with his counsel’s advice and that he is
executing the Agreement voluntarily and fully intending to be legally bound
because, among other things, the Agreement provides valuable benefits to him
which he otherwise would not be entitled to receive absent his execution of the
Releases herein.  Each of the parties hereto has participated and cooperated in
the drafting and preparation of this Agreement.  Hence, this Agreement shall not
be construed against any party.

 

17.                               Controlling Law:  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware.

 

18.                               Counterparts:  This Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original
with respect to any party whose signature appears thereon and all of which shall
together constitute one and the same instrument.

 

EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY KNOWS,
UNDERSTANDS AND APPRECIATES THE CONTENTS OF THIS AGREEMENT AND THAT HE EXECUTES
THE SAME VOLUNTARILY AND OF HIS FREE WILL.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, expressly intending to be legally bound hereby, Executive
and Company have executed this Separation Agreement and General Release on the
dates indicated below.

 

 

/s/ Steven L. Davis

 

/s/ Arthur P. Bedrosian

Witness: Steven L. Davis

 

Arthur P. Bedrosian

 

 

 

 

 

 

January 19, 2018

 

January 19, 2018

Date

 

Date

 

 

 

 

 

 

 

 

LANNETT COMPANY, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Farber

 

 

 

Jeffrey Farber

 

 

 

Chairman of the Board of Directors

 

 

 

 

 

January 19, 2018

 

 

Date

 

16

--------------------------------------------------------------------------------